DETAILED ACTION
This office action is a response to an application filed on 10/08/2018 in which Claims 20-38 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 01/04/2019 and on 04/02/2019 are in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement were considered by the examiner.

Drawings
Fig. 3 is objected to as failing to comply with 37 CFR 1.84(p)(5): the figure includes reference character 140b not mentioned in the description. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be 

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length. In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The Office recommends to limit the abstract to 150 words and get rid of the legal phraseology in Line 8.

The specification is objected to as reference number 40 is assigned to a roller [0055] and to a floor surface/floor area [0058]; and reference numbers 40 and 50 are used to defined the floor area in [0058] and [0062] respectively.
	The Office recommends appropriate corrections to the specification.

Claim Objections
Claims are objected to because of the following informalities. The Office recommends the following corrections:
Claim 20; Line 1: [[a]] an animal housing
Line 9: [[the]] signals received from the scanner
Claim 27; Line 6: [[the]] traversing movement
Claim 28; Line 4: the evaluation 
Line 5: [[the]] a reception of a signal emitted from
a vertical	
	Line 7: [[the]] an angle at which the scanner is to the vertical in the reference plane,
Lines 5-7: the neighbouring scanner is oriented such that, a neighboring scanner radiation direction at an angle to a scanner radiation direction,
	Claims 28-29; multiple Lines: neighboring 
Claim 36; Lines 3-5: [[the]] a regular time interval measured by [[the]] a counting means or [[the]] a regular spatial interval measured by the counting means between [[the]] structures
Claim 37; Line 3: for measuring [[the]] a distance
Claim 38; Line 11: for measuring [[the]] a distance
Lines 10-11: a sensor coupled to the traversing device driven by a drive unit or to a passively driven traversing device for measuring the distance travelled by the traversing device 
Claims 20-21, 38: [[the]] a transit time of the transit time signal
Claims 20-21, 38: calculate a transit time signal from 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 26, 28-29, 33-34 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter 

Claim 26 (Lines 2-3) recites “a traversing direction which is transverse to the scanner” with the spec elaborating: [0029] “a traversing direction that is transverse to, in particular, perpendicular to the scanner.” As any direction could be perpendicular to a scanner, the scope of Claim 26 is indefinite.
	For examination purposes “a traversing direction which is transverse to the scanner” has been construed to be a direction along a surface of interest.

Claims 28-29 are rejected as dependent on Claim 26

Examiner’s note regarding Claim 29: the claim’s limitation “in a reference plane which is perpendicular to the traversing direction, it is at an angle to the vertical which is the same as the angle at which the scanner is to the vertical in the reference plane” for examination purposes has been construed to be a neighboring scanner radiation direction at an angle to a scanner radiation direction in the level plane.

Claim 33 (Lines 1-3) is recites “a contactlessly measuring temperature sensor … along the scanner and adjacent to or coaxially with the scanner”. The spec does not provide explanation how to place a sensor along the scanner. The spec is also silent about an axis of the scanner. Thus, the scope of Claim 33 is indefinite.
For examination purposes “a contactlessly measuring temperature sensor … along the scanner and adjacent to or coaxially with the scanner” has been construed as a temperature sensor measuring temperature in a scanner radiation direction.

Claim 34 is rejected as dependent on Claim 33.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 36 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. 

Claim 36’ limitations (“the regular time interval measured by the counting means or the regular spatial interval measured by the counting means between the structures detected by the scanner.”) are previously recited in Claim 35 (“a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner.”). Claim 36 appears to depend on Claim 35. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 20-22 and 24-27 are rejected under 35 U.S.C. 102(1) and 102(2) as anticipated by Balzani (US20170006837).

Regarding Claim 20, Balzani teaches an animal surveillance device for detecting stationary objects in an animal housing facility, comprising:
a noncontact scanner adapted to emit electromagnetic radiation and to receive a reflection of the electromagnetic radiation, the scanner including at least one scanner unit comprising a transmitter for transmitting an electromagnetic scanning beam in a predetermined direction and a receiver for receiving a reflection of the scanning beam from the predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, [0030] “The term ‘telemetry measurement sensor’ is used to indicate a sensor that is capable of detecting the distance of solid bodies by emitting rays whose path can be established.”, and [0031] “The term ‘two-dimensional laser scanner’ is used to indicate a device that is capable of detecting solid bodies within its range, by way of the reflection of a series of laser beams”); and
an electronic evaluation unit in signal communication with the scanner and adapted to evaluate the signals received from the scanner (Fig. 2; [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”);
wherein the evaluation unit is configured to calculate a transit time signal from the reception of a reflected signal emitted from the scanner unit and from the transit time of the signal and to produce a transit time profile for the scanner unit from the transit time signal received over a period ([0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”, [0040] “The term ‘laser scanner’ is used to indicate, as mentioned above, any sensor that emits a laser beam and is capable of returning the distance of the point detected thanks to the measurement of the airborne time of the reflected beam; this type of analysis differs considerably from other systems such as artificial vision, in that it makes it possible to analyze the space occupied instead of images produced from the environment.”, and [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”).

Regarding Claim 21, Balzani teaches the animal surveillance device according to claim 20, and, further,
the scanner includes at least two vertically spaced-apart scanning units (Figs. 6-7; [0080] “In such variation of embodiment, the scanning means 111 are constituted by a series of telemetry measurement sensors, for example 114, 114a, 114b and 114c, which are supported in a position fixed to the same post-like element 21, mutually spaced apart so that one operates for each one of the rows of cages 15a, 15b and 15c.”), 
each of the scanning units comprising:
a transmitter for transmitting an electromagnetic scanning beam in a predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, and [0030] “The term ‘telemetry measurement sensor’ is used to indicate a sensor that is capable of detecting the distance of solid bodies by emitting rays whose path can be established.”); and 
a receiver for receiving a reflection of the scanning beam from said predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, and [0031] ‘’The term ‘two-dimensional laser scanner’ is used to indicate a device that is capable of detecting solid bodies within its range, by way of the reflection of a series of laser beams”);
wherein the evaluation unit is configured to calculate a transit time signal from the reception of a reflected signal emitted from the scanner unit and from the transit time of the signal and to produce a transit time profile for each of the scanning units from the transit time signals received over a period ([0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”, [0040] “The term ‘laser scanner’ is used to indicate, as mentioned above, any sensor that emits a laser beam and is capable of returning the distance of the point detected thanks to the measurement of the airborne time of the reflected beam; this type of analysis differs considerably from other systems such as artificial vision, in that it makes it possible to analyze the space occupied instead of images produced from the environment.”, and [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”).

Regarding Claim 22, Balzani teaches the animal surveillance device according to claim 20, and, further, 
the evaluation unit includes an electronic transit time profile memory (Fig.2; [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”), 
and the animal surveillance device is further configured to:
store in the transit time profile memory at least one predetermined transit time profile pattern and a location associated with the predetermined transit time profile pattern ([0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, and [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”); 
produce, from a plurality of transit time signals detected over a scanning period, a transit time profile representing the transit time signals during the scanning period ([0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”); 
compare at least one section of the transit time profile with the predetermined transit time profile pattern stored in the transit time profile memory ([0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”); and 
associate, when the at least one section of the transit time profile is found to match the transit time profile pattern, the location stored in the transit time profile memory in respect of the predetermined transit time profile pattern with the at least one section of the transit time profile ( [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal.”, and [0066] “All the data recorded by the system, like the positions of the 

Regarding Claim 24, Balzani teaches the animal surveillance device according to claim 20, and, further, the evaluation unit is configured to:
record, in a calibration mode, a first transit time profile and to store the first transit time profile as a transit time profile pattern in the transit time profile memory (Figs. 1-2; [0055] ”The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, and [0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”); and 
record, in a surveillance mode, a second transit time profile and then any further transit time profiles, and to compare the second transit time profile and each further transit time profile with the transit time profile pattern (Figs. 1-2; [0055] ”The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, [0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings”, [0016] “emitting a signal indicating the presence of a motionless animal.”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal”).

Regarding Claim 25, Balzani teaches the animal surveillance device according to claim 20, and, further, the electromagnetic radiation is laser radiation ([0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”).

Regarding Claim 26, Balzani teaches the animal surveillance device according to claim 20, and, further, the animal surveillance device according to claim 20, further comprising a traversing device for moving the scanner within the animal housing facility in a traversing direction which is transverse to the scanner (Fig. 1; [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”).

Regarding Claim 27, Balzani teaches the animal surveillance device according to claim 20, and, further,
the evaluation unit is configured to record a transit time profile during continuous movement of the scanner along the animal housing facility ([0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”), and
wherein the animal housing facility has a plurality of distinct housing units separated from each other, and the evaluation unit is configured to record, in a single transit time profile, during the traversing movement, the plurality of distinct housing units separated from each other and to compare the transit time profile with a transit time profile pattern stored for the plurality of distinct housing units separated from each other (Figs. 1 and 6; [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”, “[0041] The supporting structure 12 is constituted, for example, by a post-like 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837).

the animal surveillance device according to claim 22, but stops short explicitly disclosing:
compare, when comparing the at least one section of the transit time profile with the predetermined transit time profile pattern stored in the transit time profile memory, a first transit time profile section, a second transit time profile section, and a distance defining a spatial distance between the first transit time profile section and the second transit time profile section with a first section of the transit time profile pattern, a second section of the transit time profile pattern and a predetermined distance defining a distance between the first second of the transit time profile pattern and the second section of the transit time profile pattern; and
associate the location stored in the transit time profile memory in respect of the predetermined transit time profile pattern with the transit time profile when the first transit time profile section is found to match the first section of the transit time profile pattern and the second transit time profile section is found to match the second section of the transit time profile pattern and the distance is found to match the predetermined distance. 

However, Balzani’ Claim 28 discloses 
[0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, 
[0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings”, 
[0016] “emitting a signal indicating the presence of a motionless animal.”, and [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm; such report is sent to an operator who is thus called on to go and remove the dead animal”.

compare, when comparing the at least one section of the transit time profile with the predetermined transit time profile pattern stored in the transit time profile memory, a first transit time profile section, a second transit time profile section, and a distance defining a spatial distance between the first transit time profile section and the second transit time profile section with a first section of the transit time profile pattern, a second section of the transit time profile pattern and a predetermined distance defining a distance between the first second of the transit time profile pattern and the second section of the transit time profile pattern. 

Furthermore, Balzani teaches that the “dead animal” report provides the absolute position of the animals. It would have been obvious for the person of ordinary skill in the art, that identification of more than one animal involves matching coordinates of the sections of the first successive mapping to coordinates of the sections of the second successive mapping, and, consequently, matching distances between the sections of the first successful mapping and the section of the second successful mapping. Therefore, Balzani obviates associate the location stored in the transit time profile memory in respect of the predetermined transit time profile pattern with the transit time profile when the first transit time profile section is found to match the first section of the transit time profile pattern and the second transit time profile section is found to match the second section of the transit time profile pattern and the distance is found to match the predetermined distance.

the animal surveillance device according to claim 20, but stops short explicitly disclosing the evaluation unit includes a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner.

However, Balzani already admitted counting dead animals for a status report: [0063] “By then suitably comparing the sequence of mappings, outlines that are motionless for a determined period of time are reported as possibly dead animals.”, and [0066] “All the data recorded by the system, like the positions of the dead bodies and the removal times, are logged in a history file, so that they can be consulted subsequently.”

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that Balzani’s counting means will count the motionless dead animals together with the motionless structures of the stacked cages. Furthermore, Balzani’s Figs. 1 and 6 clearly show periodical structure of the stacked cages. The person of ordinary skill in the art would have recognized that the motionless structures of stacked cages, identified by the scanning means, will display regular spatial intervals. 

Thus, Balzani obviates the evaluation unit includes a counting means and is configured to store in the counting means the number of structures detected at regular time intervals and/or at regular spatial intervals by the scanner.

Claims 28-32 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837) in view of Catsimpoolas (US4448150).

Regarding Claim 28, Balzani teaches the animal surveillance device according to claim 26, and, further, 
a neighboring scanner unit besides the scanner unit in respect of the traversing direction (Fig. 2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”), wherein:
the evaluation unit is configured to calculate a neighboring transit time signal from the reception of a signal emitted from the neighboring scanner unit and its transit time (Fig. 2; [0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”); 
the scanner unit and the neighboring scanner unit with the evaluation unit are configured and interconnected for simultaneous recording of a transit time profile from the transit time signal and of a neighboring transit time profile from the neighboring transit time signal (Fig. 2; [0032] “When a single beam is reflected by a body, the sensor detects its angle and distance, measuring its airborne time (using the principle of sonar).”, and [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”); and
the evaluation unit is configured to compare the transit time profile and the neighboring transit time profile with each other based at least in part on the spacing and a traversing speed, and to evaluate as sign-of-life signals any transit time signals for which no match can be found in the transit time profile and the neighboring transit time profile ([0013] “Advantageously, a method of detecting dead animals in a farm by way of an apparatus as described above is characterized in that it comprises the following operations: performing periodically a mapping of the space of the farm intended to be occupied by animals raised there, comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”).

Balzani failed to explicitly disclose that the neighboring scanner unit is arranged flush with the scanner unit in respect of the traversing direction and spaced a distance apart from it in the traversing direction.

Catsimpoolas discloses the neighboring scanner unit arranged flush with the scanner unit in respect of the traversing direction and spaced a distance apart from it in the traversing direction ([6; 45-49] “FIG. 5 represents a perspective transparent view of a wedge-shaped cage 32 which fits into the cage support 24. Fiber optic filaments are routed along the lateral sides of the cages. A first end of each is located at a lens 66 for transmission or reception of light from the cage.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’ animal surveillance device with Catsimpoolas’ disclosure.

Indeed, Balzani already pointed out that [0067] “it is not possible to establish whether the outlines detected are in motion, it is not possible to detect outlines that are covered by what is called a “shadow cone” of other outlines, as shown for the purpose of example in FIG. 4 with the dotted line 40, which is illustrative of a detection signal that, if it encounters a first animal 19, cannot reach a second animal 18 that is behind the first, thus defining a shadow cone, i.e. a space not reached by the detection signal.”, and, furthermore, [0070] “For these reasons the two-dimensional laser scanner 14 must continue to read the same area for a sufficient period, or it must be positioned at different viewpoints, in order to perform multiple scans of the same area.”



The person of ordinary skill in the art would have been motivated to modify Balzani’s teachings with Catsimpoolas’ disclosure to predictably improve motion detection in an animal housing unit and alleviate the effect of the shadow cone.

Regarding Claim 29, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 28, and, further,
the neighboring scanner unit transmits and receives in a neighboring scanner which moves non-parallel to the scanner of the scanner unit and which lies in a level plane with the scanner and the traversing direction, wherein the neighboring scanner is oriented such that, in a reference plane which is perpendicular to the traversing direction, it is at an angle to the vertical which is the same as the angle at which the scanner is to the vertical in the reference plane (Catsimpoolas’ [7, 6-9] “FIG. 6 shows a horizontal cross-section of the cage 32 and the central core 28. In this view, a fiber optic bundle 38 is depicted in the correct angular position for use in sensing a laboratory animal located in the cage.”), and
the evaluation unit is configured to compare the transit time profile and the neighboring transit time profile with each other on the basis of the transit time signal, the neighboring transit time signal, the spacing between the scanner unit and the neighboring scanner unit, and the angle between the scanner and the neighboring scanner based at least in part on the spacing and the traversing speed, and to evaluate as sign-of-life signals any transit time signals for which no match can be found in the transit time profile and the neighboring transit time profile (Balzani’s [0013] “Advantageously, a method of detecting dead animals in a farm by way of an apparatus as described above is characterized in that it comprises the following operations: performing periodically a mapping of the space of the farm 

Regarding Claim 30, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 20, and, further,
the electromagnetic radiation has a wavelength in a range which is not visible to a hen (Catsimpoolas’ [6; 7-9] “The light is infrared so that it will not disturb the animals, and that they may not see it.”).

Regarding Claim 31, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 20, and, further,
each scanner unit emits a one-dimensional electromagnetic beam with a constant angular orientation (Balzani’s [0102] “It should be understood that the scanning means, other than being two-dimensional, can also be three-dimensional scanning means or even have a single beam, which are in any case used with a method according to the invention.”, and Catsimpoolas’ Fig. 6 and Claim 3 “a. fiber optic filaments bundles for transmission of light to and from the cages, the fiber optic filaments bundles terminating at different cage levels of the central core;”).

Regarding Claim 32, Balzani in view of Catsimpoolas teaches the animal surveillance device according to claim 20, and, further,
each scanner unit emits a pulsed electromagnetic beam (Catsimpoolas’ [6; 36-39] “Since light travels through the fiber optics virtually instantaneously, light impulses from the laser can be transmitted and read through each cage on a very rapid basis.”).

Claims 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837) in view of Hartung (US20190307106).

Regarding Claim 33, Balzani teaches the animal surveillance device according to claim 20, but stops short disclosing a contactlessly measuring temperature sensor arranged for temperature measurement along the scanner and adjacent to or coaxially with the scanner.

However, Hartung discloses [0034] “a robot, adapted to move through the shed, said robot comprising at least two cameras, one of which is a thermal camera;”, and [0045] “the at least two cameras provide for a plurality of coupled images, one image being a thermal image”.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s animal surveillance device with Hartung’s thermal sensor.

Balzani already admitted about his method of using only a laser scanner for detecting dead animals: [0076] “it may happen that false reports are made in the event of low visibility”. 

Hartung, on the other hand, stresses [0046] “It is an advantage of this embodiment that the use of coupled images, being typically images taken at substantially the same moment and showing substantially the same objects, allow to gather relevant information of the objects. Preferably, said 

The person of ordinary skill in the art would have been motivated to modify Balzani’s animal surveillance device with Hartung’s disclosure to predictably improve reliability of dead animals detection. As such, Balzani modified in view of Hartung obviates a contactlessly measuring temperature sensor arranged for temperature measurement along the scanner and adjacent to or coaxially with the scanner.

Regarding Claim 34, Balzani in view of Hartung discloses the animal surveillance device, and, further,
the temperature sensor is in signal communication with the evaluation unit, and the evaluation unit is configured to associate with one another a signal detected by the scanner and a signal detected simultaneously by the temperature sensor (Hartung’s [0046] “More in particular, the combination of a photo taken by a video camera with a thermal photo of the same objects allows the recognition of animals and a comparison e.g. their body temperature. This allows detecting of feverish animals, as well as dead animals,”, and [0074] “The processing engine is programmed with software that when run on the processing engine can analyse a plurality of coupled images from at least two cameras to monitor the welfare of livestock for intensive meat production in a shed.”).

Claims 36-38 are rejected under 35 U.S.C. 103 as being unpatentable over Balzani (US20170006837) in view of Le (US20170291575).

Regarding Claim 37, Balzani teaches the animal surveillance device according to claim 20, and, further,
a transmission element driven by a drive unit or a passively driven transmission element (Fig. 1; [0051] “The hoppers are loaded with the fodder in a preset starting position, and are moved by way of a chain, which is actuated by a motor located on one of the two sides in a fixed position.”, [0052] “Such column, with its movement means, lends itself well to the use of the apparatus 10 according to the invention as described above.”, [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the same area from different angles.”, and [0081] “In such variation of embodiment, the post-like element 21 is moved for example by belt or chain means 22, or by other, equivalent means, which should be understood as being of a conventional type, as described above, but there are no means for translation from top to bottom, and vice versa, of the two-dimensional scanning means 11, i.e. for a single telemetry measurement sensor, since each row of cages has its own dedicated telemetry measurement sensor.”).

But Balzani failed to disclose 
a sensor coupled to the transmission element for measuring the distance travelled by the transmission element, 
wherein the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile.

Le discloses a sensor coupled to the transmission element for measuring the distance travelled by the transmission element (Fig. 4B; [0012] “The sensor 16 of the belt assembly 10 determines the length of the webbing 22 paid out of the belt retractor 14.”, and [0028] “As another example, the sensor 16 may , wherein 
the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile ([0025] “With reference to FIGS. 3 and 5, the sensor 16 may include a sensing element 68, a signal processing 70,”, and [0031] “FIG. 7 illustrates a flowchart of an example process 300 that may be executed by the belt assembly 10. The processor 84 may be programmed to execute the process 300. The process 300 may calculate a current length paid out, referring to the current length of the webbing 22 paid out.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s belt with Le’s belt assembly sensor.

Balzani’s belt means 22, as shown in Fig. 1, move the two-dimensional scanning means 11 to discover dead animals and provide dead animals “absolute position”. Thus, the person of ordinary skill in the art would have been strongly motivated to modify Balzani’s belt means with Le’s belt assembly sensor to accurately measure displacement of the scanning means relative to the stacked cages, and, ultimately, assure providing “absolute position” of the discovered dead animals in the stacked cages.

Furthermore, Balzani pointed at a possibility to use “a toothed belt”. As the belt’s teeth could serve as markers, Balzani’s animal surveillance device is ready for improvement, and such improvement yields predictable results – accurately measured displacement of the animal surveillance device. 

the animal surveillance device according to claim 20, but fails to disclose explicitly the evaluation unit is configured to calculate a position of the scanner along a traversing path and to associate that position with the transit time profile at least partially based on one or both of the regular time interval measured by the counting means or the regular spatial interval measured by the counting means between the structures detected by the scanner.

However, Balzani teaches: [0064] “The “dead animal” report is made by specifying the absolute position of the animal in the farm;”

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention that the dead animal report with “the absolute position of the animal” in the stacked cages implies that the evaluation unit has calculated a position of the scanner in relation to the stacked cages and has connected this position to a repetitive portion of the scan (which was identified as a dead animal). Thus, Balzani obviates the evaluation unit is configured to calculate a position of the scanner along a traversing path and to associate that position with the transit time profile.

Still, Balzani failed to obviate that the calculated position at least partially based on one or both of the regular time interval measured by the counting means or the regular spatial interval measured by the counting means between the structures detected by the scanner.

However, as Balzani teaches the “dead animal” report specifying the absolute position of the animal in the stacked cages, the person of ordinary skill in the art would have recognized that such report involves knowledge of a position of the scanner in relation to the stacked cages, and, consequently, an existence of a sensor providing information about the scanner position in relation to the stacked cages. Balzani silent about the belt sensor and the belt sensor’s properties.

Le teaches a belt sensor, providing information about a position of the scanner along a traversing path at least partially based on one or both of the regular time interval measured by the counting means or the regular spatial interval measured by the counting means ([0025] “With reference to FIGS. 3 and 5, the sensor 16 may include a sensing element 68, a signal processing 70,”, and [0031] “FIG. 7 illustrates a flowchart of an example process 300 that may be executed by the belt assembly 10. The processor 84 may be programmed to execute the process 300. The process 300 may calculate a current length paid out, referring to the current length of the webbing 22 paid out.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s belt means with Le’s belt assembly sensor as Le, contrary to Balzani, provides ample information about the belt assembly sensor structure and properties.

Balzani’s belt means 22, as shown in Fig. 1, move the two-dimensional scanning means 11 to discover dead animals and provide dead animals “absolute position”. The person of ordinary skill in the art would have been strongly motivated to modify Balzani’s belt means with Le’s belt assembly sensor to accurately measure displacement of the scanning means, and, ultimately, assure providing “absolute position” of the discovered dead animals. 

Balzani, modified in view of Le, failed to disclose explicitly that one or both of the regular time interval measured by the counting means or the regular spatial interval measured by the counting means are measured between the structures detected by the scanner.

However, Balzani’s scanning means count motionless animals (Balzani’s Claim 28) in an animal housing, formed by periodical stacks of cages (Balzani’s Fig. 6; [0080] “the rows of cages 15 a, 15 b and 15 c.”). It would have been obvious to the person of ordinary skill in the art that, besides motionless animals, Balzani’s scanning means will count structural elements of the animal housing like, for example, vertical struts. Further, it would have been obvious to the person of ordinary skill in the art that the counted vertical struts are periodical in space (see Balzani’s Fig. 6), and they provide for reference markers.

On the other hand, Le’s belt assembly sensor counts the reference markers on the belt. The belt moves the scanning means along the periodical stacks of cages (Balzani’s Fig. 6). The counted reference markers on the belt provide for calculation of the scanning means displacement along the periodical stacks of cages and, ultimately, for calculation of absolute position of discovered dead animals. 

The person of ordinary skill in the art would have recognized similarity between counting periodically spaced reference markers on the belt and counting periodically spaced struts in the housing to define the scanning means displacement. Furthermore, the person of ordinary skill in the art would have been motivated to use the counted vertical struts to calculate the scanning means displacement (and dead animal absolute location) in case of Le’s belt assembly sensor failure. Usage of the counted vertical struts to calculate the scanning means displacement predictably improves the overall reliability of the animal surveillance device. 

Thus, Balzani and Le obviate that one or both of the regular time interval measured by the counting means or the regular spatial interval measured by the counting means are measured between the structures detected by the scanner.

Regarding Claim 38, Balzani teaches an animal surveillance device for detecting stationary objects in a poultry house comprising:
a noncontact scanner adapted to emit electromagnetic radiation and to receive a reflection of the electromagnetic radiation (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”), 
the scanner including at least one scanner unit comprising a transmitter for transmitting an electromagnetic scanning beam in a predetermined direction and a receiver for receiving a reflection of the scanning beam from the predetermined direction (Figs. 1-2; [0029] “The scanning means 11 are constituted, for example, by one or more telemetry measurement sensors 14, such as, again for example and specifically, one or more two-dimensional laser scanners.”, [0030] “The term ‘telemetry measurement sensor’ is used to indicate a sensor that is capable of detecting the distance of solid bodies by emitting rays whose path can be established.”, and [0031] ‘’The term ‘two-dimensional laser scanner’ is used to indicate a device that is capable of detecting solid bodies within its range, by way of the reflection of a series of laser beams”);
a traversing device for moving the scanner within the poultry house in a traversing direction which is transverse to the predetermined direction (Fig. 1; [0051] “The hoppers are loaded with the fodder in a preset starting position, and are moved by way of a chain, which is actuated by a motor located on one of the two sides in a fixed position.”, [0052] “Such column, with its movement means, lends itself well to the use of the apparatus 10 according to the invention as described above.”, [0053] “In fact in this type of system, by installing the telemetry measurement sensor 14 on board a column, it is possible to obtain the mappings by taking advantage of the periodic translation of the column, the movement of which makes it possible both to reach all the cages and to obtain multiple scans of the 
and an electronic evaluation unit in signal communication with the scanner and adapted to evaluate the signals received from the scanner (Fig. 2; [0055] “The data coming from the telemetry measurement sensor 14 are locally recorded and compressed, by the onboard electronic unit 26.”, [0056] “At the end of the translation of the post-like element 21, the onboard electronic unit 26 establishes a wireless connection to a server 33 that can be reached by way of a public internet address.”);
wherein the evaluation unit is configured to calculate a transit time signal from the reception of a reflected signal emitted from the scanner unit and from the transit time of the signal and to produce a transit time profile for the scanner unit from the transit time signal received over a period ([0014] “performing periodically a mapping of the space of the farm intended to be occupied by animals raised there”, [0015] “comparing successive mappings in order to identify any animals that are in the same position in at least two successive mappings,”).

Balzani failed to disclose
a sensor coupled to a transmission element driven by a drive unit or to a passively driven transmission element for measuring the distance travelled by the transmission element,
wherein the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile.

Lee teaches a sensor coupled to a transmission element driven by a drive unit or to a passively driven transmission element for measuring the distance travelled by the transmission element (Fig. 4B; [0012] “The sensor 16 of the belt assembly 10 determines the length of the webbing 22 paid out of the belt retractor 14.”, and [0028] “As another example, the sensor 16 may be an optoelectronic proximity sensor 74. The optoelectronic proximity sensor 74 senses the absence or presence of the markers 24 by using a light transmitter 76, e.g., laser or infrared, and a photoelectric receiver 78.”);
wherein the evaluation unit is in signal communication with the sensor and is configured to determine, from a distance signal received from the sensor, a position of the scanner along a path of travel and to associate that position with the transit time profile ([0025] “With reference to FIGS. 3 and 5, the sensor 16 may include a sensing element 68, a signal processing 70,”, and [0031] “FIG. 7 illustrates a flowchart of an example process 300 that may be executed by the belt assembly 10. The processor 84 may be programmed to execute the process 300. The process 300 may calculate a current length paid out, referring to the current length of the webbing 22 paid out.”).

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Balzani’s belt with Le’s belt assembly sensor.

Balzani’s belt moves the two-dimensional scanning means to discover dead animals and provide dead animals “absolute position”. Thus, the person of ordinary skill in the art would have been strongly motivated to modify Balzani’s belt with Le’s belt assembly sensor to accurately measure displacement of 

Furthermore, Balzani already pointed at a possibility to use “a toothed belt”. As the belt’s teeth could serve as markers, Balzani’s animal surveillance device is ready for improvement, and such improvement yields predictable results – accurately measured displacement of the animal surveillance device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US20170184399
US5412420 teach LIDAR detecting stationary objects.
US5474085 teaches thermographic sensing of livestock.
US20100246970
US20160363692 - livestock counting.
US20180281472 – a belt assembly with an optical sensor.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VLADISLAV LEVENETS whose telephone number is (571)272-8338. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VLADISLAV LEVENETS/Examiner, Art Unit 3645                                                                                                                                                                                                        
/YUQING XIAO/Supervisory Patent Examiner, Art Unit 3645